Bartlett, J.
Although, by the contract between the plaintiffs and Osborne, as the jury have found it, the cows with their increase and the oxen while in Osborne’s possession and use were still to be the property of the plaintiffs till paid for by Osborne, yet this was not, as matter of law, fraudulent as to Osborne’s creditors. McFarland v. Farmer, 42 N. H. 386; 3 Dane’s Abr. 157. Nor was this agreement within the fourth clause of our statute of frauds, as it might have been fully performed within one year. Blanding v. Sargent, 33 N. H. 239.
This disposes of the exceptions now insisted on by the defendant; for if some questions of law were submitted to the jury, it is immaterial here, as their finding upon them was correct, and the defendant has suffered no injury from this course. As the instructions excepted to were sufficiently favorable to the defendant, there must be
Judgment on the verdict.